Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-3,(No. 333-91316, 333-102962, 333-122555, 333-123408 and 333-129033) of Kinder Morgan Management, LLC of our report dated February 23, 2011 relating to the financial statements and the effectiveness of internal control over financial reporting, which appear in this Form 10-K and of our report dated February 18, 2011, relating to the financial statements and the effectiveness of internal control over financial reporting of Kinder Morgan Energy Partners, L.P., which appears in Kinder Morgan Energy Partners, L.P.'s Annual Report on Form 10-K, which is incorporated by reference in this Form 10-K. /s/ PricewaterhouseCoopers LLP Houston, Texas February 23, 2011
